DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the groove becoming shallower in the toward the upstream side must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Figure 10 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 2 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 2 recites “a depth of the inclined surface becomes gradually shallower toward the upstream side” in lines 4-5 and lines 8-9. Paras. [0035]-[0036] and [0052]-[0053] of the current application describe this depth. However, the specification and drawings only describe the sidewalls (131a and 131b) being inclined, causing the depths to become gradually shallower toward the both sides. The specification and drawings do not enable the depth to become shallower towards the upstream side, that is the depth does not become shallower going axially away from the center width of the seal.
Claim 4 is rejected for depending on a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
[0035]pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 is rejected for depending on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hatori (US Patent No. 7,523,944).
Regarding claim 1, the Hatori reference discloses a seal ring (5) that is to be mounted to an annular groove (4) provided in an outer circumference of a shaft (1) and is configured to seal an annular gap (gap between 1 and 2) between the shaft and a housing (2) that rotate relative to each other so as to hold fluid pressure in a region to be sealed, wherein the fluid pressure in the region is capable of changing, 

the seal ring has, on an outer peripheral surface thereof, with intervals in a circumferential direction, 
a first dynamic pressure generation groove (51,57 right or left side of 5 in Figs. 3a,3b) extending from a position close to a first side surface of the seal ring with respect to the center of width in an axial direction to the first side surface and configured to generate dynamic pressure with relative rotation between the housing and the seal ring (Figs. 2-3b); and 
a second dynamic pressure generation groove (51,57 left or right side of 5 in Figs. 3a,3b) extending from a position close to a second side surface of the seal ring with respect to the center of width in the axial direction to the second side surface and configured to generate dynamic pressure with the relative rotation between the housing and the seal ring (Figs. 2-3b).
Regarding claim 2, the Hatori refernece discloses a side surface of the first dynamic pressure generation groove on an upstream side in a rotation direction of the seal ring relative to the housing is formed by an inclined surface, wherein a depth of the inclined surface becomes gradually shallower toward the upstream side (Figs. 2-3b), and 
a side surface of the second dynamic pressure generation groove on the upstream side in the rotation direction of the seal ring relative to the housing is formed .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatori in view of Seki et al. (US Pub. No. 2015/0362074).
Regarding claims 3 and 4, the Hatori reference discloses the invention substantially as claimed in claims 1 and 2.
However, the Hatori reference fails to explicitly disclose a plurality of protrusion that protrude radially inward are provided on the inner peripheral surface side with intervals in the circumferential direction.
The Seki et al. (hereinafter Seki) reference, a seal, discloses the addition of protrusions (223,224) that protrude radially inward on the inner peripheral surface (Fig. 3) and a spring (300).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide protrusions to the inner peripheral surface of the Hatori reference in view of the teachings of the Seki reference in order to provide guides to position the spring that presses the seal ring (Seki, Para.[0008], [0068]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  








/GILBERT Y LEE/Primary Examiner, Art Unit 3675